Per Curiam.
The act of 24th March, 1809, (sess. 32. e. 90.) makes it the duty of the overseers, or one of them, of the city or town in which any pauper happens to be, who requires relief, and hath no settlement within the state, to inquire, together with any justice of the county, into the condition of the pauper, and if it shall appear necessary to the overseer or justice, the justice is to give an order on the overseers for an allowance to the pauper, and such allowance is to be a county charge.
The first question in this case is, whether the order was valid. The act does not require two justices to unite in making- the order, but if it be made by two, or more, instead of one, that circumstance cannot weaken it, nor *325are the overseers, or either of them, to unite in making it, for the order is to be made in writing, by the justice apon the overseer. But the act requires, as a preliminary step, that the justice and overseer shall inquire into the condition of the pauper, and if it shall appear to them that relief is necessary, the order is to be made. The order does not aver, by way of recital, that those steps were taken; but they are to be intended to have been taken, and are implied in the order itself. The act does not prescribe any formal evidence of the fact of its having appeared to the overseer, as well as the justice, that the pauper stood in need of support. It is to be necessarily inferred to have so appeared to the overseers, as they did not, when called upon, show any sufficient cause to the contrary. They must have conceded the fact. Nor was it requisite that the overseer and justice-should have inquired together, into the condition of the pauper, because they are not to do any joint act. The order is to be the exclusive act of the justice, and the cases which were cited to this point are not applicable. The order is, of itself, evidence that the overseers and justices had all seen the pauper, for he had been before them, and the inquiry by each, into his circumstances, is necessarily to be inferred. There was no formal evidence of that fact required by the statute, andifitistobc reasonably implied, it is enough. The case of The King v. The Inhabitants of Woodsterton, (2 Barnard. 207. 247.) shows that objections as to matters of form, in an order for the relief of a pauper, are to be overlooked, and humanity dictates that such orders should be liberally treated. All that one of the justices stated before the board of supervisors, was, that there was no joint inquiry into the state of the pauper. The facts on the face of the order, prove, that each party must have made the inquiry, and the debility and helplessness of the pauper must have appearr ed to all, for it is nowhere, nor by any person, denied.
*326The second objection is as to the extent of the allow-1 anee. It is not only a weekly sum, but necessary medicine and attendance. The act says the justice is to make “• áuch allowance weekly, or otherwise, as the necessities the pauper shall require.” • This gives a reasonable discretion to the magistrate, as to the mode and nature of the allowance. If the paüper be sick, common sense and humanity dictate that medicine and attendance arc as necéssary as food and clothing, and the precise amount of such medicine and attendance -could'not be fixed beforehand. It must depend upon the circumstances of the case. ■ The account exhibited, as well as the order of the justices, shows the distressed condition of the pauper. The justices in their order say, that “ he must inevitably perish unless timely relieved,” as he had a white swelling on his knee;, and it appears that the disorder terminated in the amputation of his thigh.- If an order on the, overseers for medical aid could not be -legally made in such a'case, what was to be done ? Hid the statute mean that the man should be left to the" aid of private compassion, or to perish 1 The law ought not to be so narrowly construed, and the order is to be deemed sufficient to cover the expenditure'in question.
The third and only remaining question, is, as to the regular mode of adjusting and exhibiting the charge to the board of supervisors. It is to be exhibited as a charge paid by the overseers, under the order of the justice. The account exhibited, though signed by the overseer, has never been paid by him, nor is it stated that the oven-, seer had even examined and admitted the account, as just and correct. It was handed by him to the supervisors, just as it had been presented to him by the physician. He was only the agent of transmission. The overseers are not the complainants in the present case. It is Adams, the physician, who complains, and sues for the mandamus. But the persons who afford assistance to the *327pauper are to look to the overseer, and he is to pay them. The statute says that the order 61 shall he a sufficient voucher for the payment of so much money by the said overseer.” The supervisors of the county are not the board to ascertain whether the services have been actually and faithfully rendered to the pauper. That must be adjusted by the overseers' of the poor, who are, in the first instance, responsible to the persons rendering the assistance. The supervisors were only to pay such accounts as the overseers had adjusted and paid, in pursuance of the order. As the account in question had never been adjusted, allowed and paid, by the overseers of Hudson, the supervisors, for that reason, were not bound to notice it, and on that ground alone, the court refuse to interfere. But we have given our opinion on the merits of the case, so that when the account shall have been liquidated and settled by the overseers, and duly exhibited by them to the supervisors of the county, it may be paid, without the necessity of an application to this court.
Rule refused.